DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on September 22, 2021.

Response to Arguments
The Applicant argues that Bloy does not disclose, “a third-party electronic wallet provided by a third-party electronic wallet provider and executed by a mobile electronic device; an interface to a third-party electronic wallet; associating the interface with a session id; or the session id from the third-party electronic wallet provider.”  In response, the Examiner disagrees.  
The Applicant’s specification makes no mention of “third-party.”  The Specification discloses:
[0026] First wallet provider 160 may provide first electronic wallet 152 that is executed by mobile device 150, and may include first wallet provider backend 165. Cardholder 140 may have an account associated with first electronic wallet 152.

[0028] Second wallet provider 170 may provide second electronic wallet
154 that is executed by mobile device 150, and may include second wallet provider backend 175. Cardholder 140 may have an account associated with second electronic wallet 154.

	Bloy discloses,
[0045] The secure financial application 160 can include an onboarding module 162 and a wallet provisioning interface 164. The onboarding module 162 can, after the customer successfully logs in via the secure financial application 160 using the credentials 128, perform operations for onboarding the new digital version of a credit card or other payment instrument associated with the new credit account 126. In some instances, the onboarding module 162, via the wallet provisioning interface 164, can initiate a three-way handshake between the financial system 110 and/or the secure financial application 160, the wallet provider 180 and/or the mobile wallet application 166, and the payment network token service 185. In response to the handshake, the customer's specific identity can be confirmed, as well as a request to the payment network token service 185 to generate a payment token associated with the new credit account 126 of the customer. The payment token can be used as a substitute for the physical credit card associated with the credit account, and can be provided to the wallet provider 180 (e.g., a backend system associated with the mobile wallet applications 166, which can store payment tokens for various card accounts) or directly to the mobile wallet application 166 executing on the client 150. In either event, the payment token can then be provisioned to and saved at the mobile wallet 170 of the client 150, where the payment token can be associated with a corresponding payment card 172, and can be used immediately to complete local or online transactions using the mobile wallet application 166.

Specifically, Bloy discloses a wallet provider (backend system associated with the mobile wallet (para.45).  The Examiner is interpreting this wallet to be the third-party electronic wallet.  Therefore, the Examiner is interpreting Bloy as reading onto the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected for the following reason: 
In claims 1, 3-4, 6, 8, and 11, there is no support for “third-party” in the specification.  The remaining claims are rejected for their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloy (20200118205).

Bloy discloses:

As per claim 1, a method for push provisioning of a financial instrument to an electronic device from a browser, comprising: in an information processing apparatus comprising at least one computer processor: receiving, from a cardholder and at an issuer website accessed by the cardholder by a browser, a request to provision a financial instrument to a third-party electronic wallet provided by a third-party electronic wallet provider and executed by a mobile electronic device; providing an interface to a 

As per claims 2 and 7, wherein the interface is provided as an inline frame on a webpage of the issuer website.  (para.23-24)

As per claims 3 and 8, wherein the cardholder selects the electronic device on the third-party electronic wallet provider website.   (para.23-24)

As per claims 4 and 9, ATTORNEY DOCKET NO. 052227.001710 provisioning or providing a funding primary account number to an account associated with the third-party electronic wallet.  (para.24—provisioning to wallet)20PATENT APPLICATION 

As per claims 5, 10, and 14, receiving, from the cardholder and at the issuer website, a selection of the financial instrument to provision.  (para.24—receiving selection of instrument)



As per claim 11, a method for push provisioning of a financial instrument to an electronic device from a browser, comprising: in an information processing apparatus comprising at least one computer processor: receiving, from a cardholder and at an issuer website accessed by the cardholder by a browser, a request to provision a financial instrument to a third-party electronic wallet provided by a third-party electronic wallet provider and executed by a mobile electronic device; receiving, from the cardholder and at the issuer website, a selection of the financial instrument to provision; sending a registration request to provision the selected financial instrument to a backend for the third-party electronic wallet provider; 4U.S. Patent Application No. 16/434,727 Attorney Docket No.: 052227.001710 receiving a machine-readable code from the third-party electronic wallet provider, the machine-readable code 

As per claim 12, wherein the machine-readable code comprises a QR code.  (para.46)

As per claim 13, wherein the registration identifier is unique to the cardholder and to the selected financial instrument.  (para.46—unique to cardholder)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest NPL is “Choosing a Mobile Wallet: The Consumer Perspective,” SM Pandy, M Crowe - 2017 - bostonfed.org.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691